Pee Cukiam.
This is an action lor negligence under the Death act.
The whole question involved is whether or not the verdict was against the weight of: the evidence both upon the ground of negligence and contributory negligence of the deceased.
The accident happened as the decedent was crossing St. George avenue in Linden at or near Victory avenue, at which point there was a traffic light known as a “blinker.” This denotes caution. At the time defendant’s ear was traveling thirty-five to forty miles per hour.
Prom the proofs it appears to us to have been a fair jury question as to whether or not the defendant was negligent.
Every driver of a car knows or should know that as he approaches a “blinker” light he must exercise caution. Not to do so and exercise reasonable care in anticipation of pedestrian and other traffic must be considered to be negligent.
We conclude that the rule to show cause should be discharged, with costs.